Citation Nr: 0811771	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 1981 
and from November 1982 to May 2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and assigned a 0 percent rating, 
effective June 1, 2004.  The veteran perfected an appeal as 
to the disability rating assigned.

Thereafter, the veteran's file was transferred to the RO in 
Pittsburgh, Pennsylvania.

In a June 2005 rating decision, the Pittsburgh RO increased 
the disability rating for bilateral hearing loss to 10 
percent, effective June 1, 2004, based on a finding that the 
June 2004 rating decision contained clear and unmistakable 
error.

The record reflects that the veteran was scheduled for a 
Travel Board hearing in May 2006; however, in correspondence 
dated and received in April 2006, he withdrew his hearing 
request.  See 38 C.F.R. § 20.704(d) (2007).

In September 2007, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
further development.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action is required.


REMAND

In the September 2007 remand, the Board instructed the RO 
(via the AMC) to review the June 2005 rating decision, in 
light of the veteran's March 2004 VA audiological 
examination, and determine whether any corrective action was 
deemed necessary.  Subsequently, the AMC issued a 
Supplemental Statement of the Case (SSOC) in December 2007.  
The SSOC notified the veteran that, based upon the results of 
his March 2004 VA audiological examination, his bilateral 
hearing loss warranted a 0 percent disability evaluation.  
See 38 C.F.R. §§ 4.85, 4.86(a) (2007).  However, the SSOC 
went on to state that, despite the evidence of record 
providing a basis for entitlement to a noncompensable 
evaluation, the AMC was unable to establish entitlement to an 
initial evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss.  As a result, the AMC continued a 
compensable 10 percent rating for the veteran's bilateral 
hearing loss.

In the Board's view, it is not clear whether the RO (via the 
AMC) took any corrective action as instructed by the 
September 2007 Board remand.  Specifically, the RO should 
have considered the provisions of 38 C.F.R. § 3.105(a) in 
determining whether any corrective action (i.e., reversal or 
amendment based on clear and unmistakable error (CUE)) was 
necessary with regard to its June 2005 rating decision.  See 
38 C.F.R. § 3.105(a).  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Another remand is therefore 
necessary to ensure proper compliance with the Board's 
September 2007 remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The Board notes that, because the veteran has perfected an 
appeal of the initial (noncompensable) disability rating 
assigned for bilateral hearing loss, the Board has the 
ability to assign any rating deemed appropriate based on the 
facts found; however, to avoid any prejudice to the veteran, 
the Board feels that any corrective action deemed necessary 
should be initiated by the RO.  This will allow the veteran 
to present argument regarding any action taken.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the June 2005 
rating decision, in light of the March 
2004 VA audiological examination, and 
determine whether any corrective action 
(i.e., reversal or amendment based on 
clear and unmistakable error (CUE)) is 
necessary under 38 C.F.R. § 3.105(a).

2.  To help avoid future remand, VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the above 
actions, the RO should readjudicate the 
veteran's claim and issue him a new 
rating decision setting forth its 
decisions.  If any determination 
remains unfavorable to the veteran, 
then he and his representative should 
also be provided with a Supplemental 
Statement of the Case and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

